Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 12/21/2021.
	Currently, claims 1-20 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018).
As to claim 1, Moens shows in Fig. 1 a device comprising: 
a group III-V body (see the semiconductor body that is the channel layer 122 of GaN; col. 2, line 66 through col. 3, line 2); 
a group III-V barrier layer (see the barrier layer 124 of AlGaN; col. 3, line 54 detailing an AlGaN embodiment for 124), disposed on the group III-V body; 

wherein the gate structure is a stacked structure comprising a gate dielectric layer (see layer 164 as gate dielectric; col. 4, line 41-44) and a group III-V gate layer (see layer 144 being p-GaN; col. 4, line 23-24) being disposed on the gate dielectric layer (note 144 is on 164), and a thickness of the gate dielectric layer is between 15 nm and 25 nm (note here the office will designate a non-total thickness of 15 nm in the range given in col. 4, line 45-46), and the gate dielectric layer is disposed between the III-V barrier layer and the group III-V gate layer (note that the part 164 is disposed between the left hand side part of 144 and the upper part of part 124’s inner sidewall that adjoins 164 on the right hand side of 164, at least in the upwards/rightwards diagonal direction; alternately the office could use the left hand inner sidewall of 124 as it adjoins 164 and note the upwards/leftwards diagonal direction in another grounds of rejection alternate to the main one above).  

As to claim 2, Moens shows a device wherein the group III-V semiconductor body has a band gap discontinuity with the group III-V barrier layer (note here that GaN has a different band-gap than AlGaN and that difference produces a discontinuity when they are plotted on a graph).

As to claim 3, Moens shows a device wherein the group III-V gate layer is a p-type III-V gate layer (note p-GaN above).



As to claim 5, Moens shows a device further comprising at least two source/drain electrodes, wherein each of the source/drain electrodes is partially disposed in the group III-V barrier layer (note the source/drain electrodes 182+186 and note they are down in the layer 124 partially; col. 6, line 27-30).  

As to claim 6, Moens shows a device wherein the group III-V barrier layer has a first width defined between inner sides of the source/drain electrodes, and the group III-V gate layer has a second width, and the first width is greater than the second width (note the defined width between the inner parts of the recesses formed in 124 vs the width of the layer 144 where the first of the two is greater than the later).

As to claim 7, Moens shows a device further comprising a gate electrode disposed on the group III-V gate layer (gate electrode is 184; col. 4, line 47).  

As to claim 8, Moens shows a device wherein the composition of the gate electrode comprises titanium, aluminum (see Al for 184; col. 4, line 53) or doped polysilicon.  

As to claim 9, Moens shows a device wherein the group III-V gate layer has a second width and the gate electrode has a third width, and the second width is greater than the third width (see the total width of the layer 144 shown in the Figure 1 and see the gate electrode 184 

As to claim 10, Moens shows a device wherein the group III-V gate layer and the gate dielectric layer have a same width (see 164 having a total width that is the same width as the total width of 144).  

As to claim 14, Moens shows a device wherein the gate dielectric layer is in direct contact with the group III-V barrier layer (see 164 touching layer 124 directly).

As to claim 15, Moens shows a device wherein the composition of the group III-V body comprises gallium nitride (see 122 being GaN above).

As to claim 16, Moens shows a device wherein the composition of the group III-V barrier layer comprises aluminum gallium nitride (see layer 124 being AlGaN above).

As to claim 17, Moens shows a device, wherein the group III-V body is disposed on a substrate (see 122 being on a substrate 102; col. 3, line 27).

As to claim 18, Moens shows a device, wherein the composition of the substrate comprises silicon (see silicon for 102; col. 3, line 27), silicon carbide or sapphire.

As to claim 19, Moens shows a device, further comprising a buffer layer disposed between the substrate and the group III-V body (see layer 104 here being an AlGaN layer that 

As to claim 20, Moens shows a device wherein the buffer layer is a group III-V buffer layer, and a concentration of at least one metal element of the group III-V buffer layer gradually decreases from the substrate to the group III-V body (note that as discussed above for claim 19 the Al content decreases as the layer gets to be more and more GaN like as it is graded upwards).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 11, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moens et al. (“Moens” US 10,269,947 patented 04/23/2019 and dated back to 03/09/2018) as applied to claim 1 above, further in view of Lu et al. (“Lu” Lu, Y. “Characterization of SiNx/AlN passivation stack with epitaxial AlN grown on AlGaN/GaN heterojunctions by plasma-enhanced atomic layer deposition” App. Phys. Exp. 8 from Jpn. Soc. Of Appl. Phys. 05/18/2015 pp. 064101-1 through 064101-4).
As to claim 11, Moens shows the device above, but fails to show the device being one where wherein the gate dielectric layer is explicitly a single crystal gate dielectric layer (note AlN is proposed as a gate dielectric layer in col. 4, line 43, along with AlO but it is not specified that they necessarily intend to go ahead and make it single crystal, or as good of crystalline quality as possible towards single crystal).

Lu shows making a gate dielectric for AlGaN HEMTs out of monocrystalline AlN epi material (see the last part of the first paragraph on page 3 discussing the use of epi grown monocrystalline AlN as a gate dielectric for HEMTs).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN monoctrystalline/single crystal material as taught by Lu to have made the AlN gate dielectric layer in Moens with the motivation of enabling its properties to interact with underlying layers to help suppress current collapse (see if the structure is made right then monocrystalline/single crystal AlN can help prevent current collapse; last half of the first paragraph on page 3).  

As to claim 12, Moens as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises metal oxide or metal nitride (see AlN layer noted above).

As to claim 13, Moens as modified by Lu above, shows a device wherein the composition of the single crystal gate dielectric layer comprises aluminum oxide or aluminum nitride (see AlN above).

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  
The applicant first argues that the claims have been amended such that the gate dielectric layer is disposed between the group III-V barrier layer and the group III-V gate layer and that this is sufficient to have the claim be considered distinguished over the Moens reference.  This being alleged to be so because according to the applicant 164 is disposed between 144 and the gate electrode 184 not disposed between 124 and 144.  The office understands the applicant’s general gist, in that they would like for the gate dielectric to be, likely below, with respect to the “group III-V body” or some other part, and between the barrier layer and the III-V gate layer, or arranged such that the whole of the gate dielectric is directly between the barrier layer and the III-V gate layer or some other such variation.  For now however the office must interpret this limitation in accord with the office’s policies on claim construction, and here any betweenness of the gate dielectric between the group III-V barrier layer and the group III-V gate layer will suffice to meet the claim limitations.  It is plain to see that the little right hand and left hand corners of layer 164 are between parts of 124 and 144 in a diagonal direction (upwards to the right for the little right hand corner or else upwards to the left for the little left hand 
The applicant goes on to argue that the layer 144 is disposed under the gate dielectric layer 164 and that as this is the case, then Moens never teaches or suggests that the layer 144 is disposed on gate dielectric layer 164.  Here apparently the applicant is intending for “on” to mean “above” or “above with respect to xyz part” etc.  The office cannot interpret “on” to mean such a narrow definition in this context, here the part being below the other part, and literally directly thereon on its underside, will suffice to meet the general “on” limitation regarding the relationship between 144 and 164 under the office’s somewhat broader definition of “on”.  Thus the office must find that Moens does show “a group III-V gate layer being disposed on the gate dielectric layer”.  
	The applicant goes on to argue further that as Moens sets forth the gate dielectric layer 164 has a thickness in a range of 2nm to 100 nm and more particularly in an embodiment 5nm to 30nm then Moens never teaches or suggests that the thickness of the gate dielectric layer 164 is between 15 nm and 25nm, i.e. not less than 15 nm and not greater than 25 nm.  The office first notes that the current claim limitations are interpreted to include total thicknesses and non-total thicknesses.  Here the office has designated a non-total thickness.  Second, even if the applicant were to tighten up this language to require a total thickness here the office would still have to reject such a claim as a. the reference likely has such species embodiments within the general range of 5nm to 30nm being at once envisaged by one of skill in the art and would thus still anticipate such a slightly modified claim and b. the office will need to consider further modifications thereof in view of references which do have such a total thickness under 35 U.S.C 103 (which will likely result in a rejection under that section as well).  For those reasons the current finding must be maintained, and even if the claim were slightly modified it would still be rejected as just noted.  
	The applicant further argues that there is some disclosure in his specification that they consider relevant to the current discussion.  The office has considered such and currently finds it to not be relevant to this anticipation analysis.  If the applicant wants there to be a nexus established between those findings in the specification, such that those findings might be relevant to a potential future obviousness analysis, then the office recommends using “total thickness” language as that is what it is referring to it appears, as opposed to generic thicknesses/non-total thicknesses.  

Conclusion
	The office will here make reference to the conclusion section of the prior non-final as the situation remains practically the same.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GRANT S WITHERS/Primary Examiner, Art Unit 2891